Citation Nr: 1024015	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-00 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1951 to October 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran filed a 
Notice of Disagreement in August 2008, a Statement of the 
Case was issued in November 2008, and a Substantive Appeal 
was received in December 2008.  


FINDINGS OF FACT

1.  In a September 2006 rating decision, the RO denied 
entitlement to service connection for a right shoulder 
disability.

2.  In October 2007, the Veteran filed a request to reopen 
his claim of service connection for a right shoulder 
disability. 

3.  Evidence received since the September 2006 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for a right 
shoulder disability.  

4.  In a September 2006 rating decision, the RO denied 
entitlement to service connection for a left shoulder 
disability.

5.  In October 2007, the Veteran filed a request to reopen 
his claim of service connection for a left shoulder 
disability. 

6.  Evidence received since the September 2006 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for a left 
shoulder disability.  


CONCLUSIONS OF LAW

1.  The September 2006 rating decision denying service 
connection for a right shoulder disability is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a right 
shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3.  The September 2006 rating decision denying service 
connection for a left shoulder disability is final.  
38 U.S.C.A. § 7105 (West 2002).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a left 
shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in November 2007.  The November 2007 letter also 
provided the Veteran with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 
1 (2006) during the pendency of this appeal which addressed 
the appropriate VCAA notice to be provided in cases involving 
the submission of new and material evidence to reopen 
previously decided issues.  The Court found that VA must 
notify a claimant of the evidence and information needed to 
reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

The Board notes that the November 2007 VCAA letter also 
explained to the Veteran what constitutes "new" evidence 
and what constitutes "material" evidence.  Thus, the Board 
concludes that the Veteran has been provided with the type of 
notice contemplated by the Court in Kent and no additional 
notice is necessary.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board acknowledges that the Veteran's service treatment 
records are not on file.  Due to the missing service 
treatment records, the Board recognizes its heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  

The evidence of record contains the Veteran's post-service VA 
and private medical records.  The evidence of record also 
contains several reports of VA examinations.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied.  For all the foregoing 
reasons, the Board will proceed to the merits of the 
Veteran's appeal.  

Criteria & Analysis

The Veteran's claim was denied in a September 2006 rating 
decision.  The Veteran filed a Notice of Disagreement in 
February 2007, a Statement of the Case was issued in May 
2007, and an untimely Substantive Appeal was received in 
October 2007.  
Thus the September 2006 rating decision is final.  
38 U.S.C.A. § 7105.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim of service 
connection for right and left shoulder disabilities was 
received in October 2007, and the regulation applicable to 
his appeal provides that new and material evidence means 
existing evidence that by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2009).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the September 2006 rating decision, VA 
outpatient and private treatment records were of record, as 
were reports of VA examinations dated in December 1978 and 
January 2000.  The evidence of record reflected post-service 
findings of right and left shoulder disabilities.  Based on 
the record at that time, the Board denied service connection 
for right and left shoulder disabilities based on a finding 
of no evidence connecting any current right and left shoulder 
disabilities with service.  

Turning to the evidence which has been received since the 
September 2006 decision, the Board notes that newly received 
evidence includes Social Security Administration (SSA) 
records and a February 2009 report of VA examination.  The 
February 2009 VA examiner opined that it is less likely as 
not that the bilateral shoulder disabilities were caused by 
or a result of the Veteran's service.  This medical report, 
as well as the SSA records, are not material in that it does 
not relate to an unestablished fact necessary to substantiate 
the underlying claim for service connection.  Thus, the 
above-cited evidence is not "so significant that [it] must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156 (2009).

The Board has also considered the Veteran's lay statements 
regarding his claim for benefits and the etiology of his 
claimed disabilities.  Where, as here, the claim turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim).  

After reviewing the evidence received since the September 
2006 rating decision, the Board is unable to find any 
evidence which adds anything to the record that was not known 
in 2006.  In sum, the Board finds that the evidence received 
since the September 2006 rating decision does not raise a 
reasonable possibility of substantiating the right and left 
shoulder disability claims.  As such, new and material 
evidence has not been received and the claim has not been 
reopened.  




ORDER

New and material evidence has not been received to reopen the 
claim of service connection for a right shoulder disability.  

New and material evidence has not been received to reopen the 
claim of service connection for a left shoulder disability.  

The appeal is denied as to both issues.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


